Exhibit 10.8(f)

 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Director and Hospira (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Hospira 2004 Long-Term Stock Incentive Plan
(the “Plan”), which is incorporated into and forms a part of this Agreement, the
Director has agreed to serve as a Director of the Company, and the Director has
been selected by the committee administering the Plan (the “Committee”) to
receive a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Director, as
follows:

 

1.                                       Terms of Award.  The following terms
used in this Agreement shall have the meanings set forth in this paragraph 1:

 

(a)                                  The “Director” is
                             .

 

(b)                                 The “Grant Date” is
                             .

 

(c)                                  The number of shares of “Covered Shares”
awarded under this Agreement is              shares.  “Covered Shares” are
shares of Stock granted under this Agreement and are subject to the terms of
this Agreement and the Plan.

 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan. 
Other words and phrases used in this Agreement are defined pursuant to paragraph
8 or elsewhere in this Agreement.

 

2.                                       Award.  The Director is hereby granted
the number of Covered Shares set forth in paragraph 1.

 

3.                                       Dividends and Voting Rights.  The
Director shall be entitled to receive any dividends paid with respect to the
Covered Shares that become payable during the Restricted Period (defined below);
provided, however, that no dividends shall be payable to or for the benefit of
the Director for Covered Shares with respect to record dates occurring prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Director has forfeited those Covered Shares.  The Director
shall be entitled to vote the Covered Shares during the Restricted Period to the
same extent as would have been applicable to the Director if the Director was
then vested in the shares; provided, however, that the Director shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Director has forfeited those Covered
Shares. Any additional common shares of the Company

 

--------------------------------------------------------------------------------


 

issued with respect to the Covered Shares as a result of any stock dividend,
stock split or reorganization, shall be subject to the restrictions and other
provisions of paragraphs 5, 6 and 7.

 

4.                                       Issuance of Certificate.  Each
certificate issued in respect of the Covered Shares granted under this Agreement
shall be registered in the name of the Director and shall be deposited in a bank
designated by the Committee or retained by the Company.  The certification of
Covered Shares is conditioned upon the Director endorsing in blank a stock power
for the Covered Shares.  During the Restricted Period, all certificates
evidencing the Restricted Stock will be imprinted with the following legend:
“The securities evidenced by this certificate are subject to the transfer
restrictions, forfeiture restrictions and other provisions of the Restricted
Stock Agreement dated                             between Hospira and [insert
participant name].”  Upon lapse of the Restriction Period, the Director shall be
entitled to have the legend removed from the certificate representing the
Covered Shares.

 

5.                                       Restricted Period.  The Covered Shares
shall be subject to forfeiture pursuant to Section 6 for a period (the
“Forfeiture Period”) commencing with the date of the award and ending on the
earliest of the following events:

 

(a)                                  The one-year anniversary of the Grant Date;

 

(b)                                 The first regularly scheduled shareholders
meeting following the Grant Date;

 

(c)                                  The Date of Termination which occurs due to
the Director’s death or Disability; or

 

(d)                                 The date of a Change in Control that occurs
on or before the Date of Termination.

 

6.                                       Forfeiture of Shares.  If the Date of
Termination (as defined below) occurs during the Restricted Period, the Director
will forfeit any and all rights with respect to such unvested Covered Shares and
the Company shall have the right to cancel any such certificates evidencing such
Covered Shares.

 

7.                                       Restriction on Sale.  All Covered
Shares shall be subject to the following restrictions on sale beginning on the
date of grant and continuing for all periods while the Director is actively
serving as a Director of the Company (the “Restricted Period”):

 

(a)                                  The shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of.

 

(b)                                 Any additional common shares of the Company
issued with respect to the Covered Shares as a result of any stock dividend,
stock split or reorganization, shall be subject to the restrictions and other
provisions of this Agreement.

 

(c)                                  The Director shall not be entitled to
receive any shares prior to completion of all actions deemed appropriate by the
Company to comply with federal or state securities laws and stock exchange
requirements.

 

2

--------------------------------------------------------------------------------


 

8.                                       Definitions.  For purposes of this
Agreement, the terms used in this Agreement shall be subject to the following:

 

(a)                                  Date of Termination.  The term “Date of
Termination” means the day following the last date on which the Director serves
as a Director for the Company

 

(b)                                 Disability.  The term “Disability” shall
mean the Participant’s inability, by reason of physical or mental impairment, to
perform the services required of a director of the Company, as shall be
determined in the sole discretion of the Board.

 

9.                                       Heirs and Successors.  This Agreement
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights of the Director or benefits
distributable to the Director under this Agreement have not been exercised or
distributed, respectively, at the time of the Director’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan.  The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Director in a writing filed with
the Committee in such form and at such time as the Committee shall require.  If
a deceased Director fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Director, any rights that would have been
exercisable by the Director and any benefits distributable to the Director shall
be exercised by or distributed to the legal representative of the estate of the
Director.  If a deceased Director designates a beneficiary and the Designated
Beneficiary survives the Director but dies before the Designated Beneficiary’s
exercise of all rights under this Agreement or before the complete distribution
of benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10.                                 Administration.  The authority to manage and
control the operation and administration of this Agreement shall be vested in
the Committee, and the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding.

 

11.                                 Plan Governs.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement shall be subject to
the terms of the Plan, a copy of which may be obtained by the Director from the
office of the Secretary of the Company.

 

12.                                 Amendment.  This Agreement may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Director and the Company without the consent of any
other person.

 

* * * * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Director has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hospira

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

4

--------------------------------------------------------------------------------